Citation Nr: 1035720	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
the service-connected chronic neck strain from August 20, 2004, 
through February 15, 2006.

2. Entitlement to an initial compensable rating for the service-
connected right knee arthralgia.

3. Entitlement to an initial compensable rating for the service-
connected right shoulder arthralgia.

4. Entitlement to a rating in excess of 20 percent for the 
service-connected chronic neck strain beginning on February 16, 
2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 2004.  

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the RO in Waco, Texas.  The 
Veteran's claims file is now under the jurisdiction of the RO in 
Newark, New Jersey.  The Board remanded the claims in May 2009.  
The Board notes that, as explained in the January 2010 
supplemental statement of the case (SSOC), a January 2010 rating 
decision assigned a 10 percent rating, effective from February 
16, 2006, for the service-connected arthralgia of the right 
shoulder.  As the SSOC continued to indentify the corresponding 
issue on appeal as entitlement to an initial compensable rating 
for the service-connected right shoulder arthralgia, the Board 
will also continue to do so for the sake of consistency.


FINDING OF FACT

In September 2010 correspondence, prior to the promulgation of a 
decision in the appeal, the Veteran's representative notified the 
Board that she wished to withdraw her claims presently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to all claims presently before 
the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  In March 2010 correspondence, the 
Veteran stated that she was satisfied with the presently assigned 
ratings for her service connected disabilities on appeal.  In 
September 2010, her representative submitted a motion to withdraw 
all appealed issues.  As a result, there remain no allegations of 
errors of fact or law for appellate consideration regarding these 
issues, and the Board does not have jurisdiction to review the 
appeals with respect to these issues.  The issues presently on 
appeal are dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for the 
service-connected chronic neck strain from August 20, 2004, 
through February 15, 2006 is dismissed.

The appeal for an initial compensable rating for the service-
connected right knee arthralgia is dismissed.

The appeal for an initial compensable rating for the service-
connected right shoulder arthralgia is dismissed.

The appeal for a rating in excess of 20 percent for the service-
connected chronic neck strain beginning on February 16, 2006 is 
dismissed.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


